Mitchell, J.
The practice of designating the parties, either plaintiff or defendant, by the initials of their Christian names, is irregular, and has been more than once disapproved by this court; but it is no ground for the dismissal of the complaint or for a reversal of the judgment. The proper remedy, in such a case, is by motion to require the complaint to be amended or corrected in that respect. The other question sought to be raised is not involved in this appeal, at least on the present record.
Order and judgment affirmed.